UNITED STATES DEPARTMENT OF EDUCATION
OFFICEOF ELEMENTARYANDSECONDARYEDUCATION
April 30, 2002

Honorable Edward R. Richardson
Superintendent of Education
Alabama Department of Education
Gordon Persons Office Building
50 North Ripley Street
P.O. Box 302102
Montgomery, AL 36130-2101
Dear Superintendent Richardson:
The No Child Left Behind Act (NCLB Act) enacted on January 8, 2002, introduced many
changes designed to improve student academic achievement. The Department is developing
guidance and regulations for Title I requirements, including teacher and paraprofessional
qualifications. As we strive to complete this work as quickly as possible, I want to outline a
few key paraprofessional requirements that took effect on January 8. There is no time for
delay in their implementation.
All paraprofessionals hired after January 8 must have (1) completed two years of study at an
institution of higher education; (2) obtained an associate's (or higher) degree; or (3) met a
rigorous standard of quality and be able to demonstrate, through a formal State or local
academic assessment, knowledge of and the ability to assist in instructing reading, writing,
and mathematics (or, as appropriate, reading readiness, writing readiness, and mathematics
readiness). Paraprofessionals hired before January 8 and working in a program supported
with Title I funds must meet these requirements in four years. Our policy is not finalized, but
our current thinking i s - These requirements apply to paraprofessionals with instructional duties in any program
supported by Title I funds. For a schoolwide school, this means all paraprofessionals with
instructional duties without regard to the source of funding of the positions.
The above requirements do not apply to paraprofessionals working primarily as translators
or solely on parental involvement activities. Individuals who work solely in noninstructional roles, such as food service, cafeteria or playground
supervision,
personal care
services, and non-instructional computer assistance are not considered to be
paraprofessionals for Title I purposes.

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 2 0 2 0 2
www.ed. gov
Our mission is to e n s u r e e q u a l a c c e s s to education a n d to p r o m o t e educational excellence throughout the Nation.

•

•

paraprofessionals (regardless of their hiring date) in a program supported with Title I
funds must have a secondary school diploma or equivalent. This is a change from the
previous statute, which permitted the hiring of paraprofessionals without high school
diplomas, or the recognized equivalent, to work as translators
Finally, Title I and Title II funds may be used for ongoing training and professional
development to help paraprofessionals meet the statutory requirements.

All

We will post regulations and further guidance at www.ed.gov as we develop them.
Sincerely,

Joseph F. Johnson, Jr.
Director
Compensatory Education Programs
cc: State Title I Director
State Special Education Director

